DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/22 has been entered.

Response to Arguments
Applicant's arguments filed 09/14/22 have been fully considered but they are not persuasive.
On page 8 regarding prior art rejections Applicant argues that while George expresses desirability to implant the largest valve safely possible, they don’t disclose how to select a valve from a set of valves that have different expansion ranges and nominal diameters greater than the native annulus diameter, wherein the selected valve is to implanted in an under-expanded state.
The Examiner respectfully notes that the rejection of record points to Braido to teach selecting a valve from a set of valves having different expansion ranges and the selected valve is implanted in an under-expanded state.  George thus does not need to include these limitations.
On pages 8-9 Applicant argues that there isn’t any explicit disclosure of selecting valve sizes based on pressure gradient in George, and that the largest valve from a set might not be the valve with the lowest pressure gradient (since George discloses there might be different sizes between different manufacturers).
The Examiner respectfully disagrees, since the relationship between hemodynamics (pressure gradient) and orifice size is what George's entire analysis is based upon. While Applicant states the largest valve MIGHT not be the valve with the lowest pressure gradient, the claims only require selection of the larger valve between TWO valves: "determining...at least TWO prosthetic heart valves" and "selecting the...heart valve with the lowest pressure gradient...from the at least TWO" valves. George shows for example, on page 4 column 2 that valve size 23 has a mean gradient of 12.9 mmHg and valve size 26 has a mean pressure gradient of 10.6 mmHg. The entirety of the disclosure of George focuses on the negative effects of under-sizing valves (e.g. a valve which is too small). See at least page 5 column 1 "patients undergoing both conventional surgical and transcatheter valve replacement may suffer clinical consequences of annular undersizing, specifically...worsened hemodynamics". Thus the "optimal hemodynamics" being referenced extensively throughout George is referring to higher pressure gradients, which are also disclosed as corresponding to smaller valve orifice sizes among groups of similar valves. The relationship and choosing of a larger valve among two is accordingly taught by George in at least one example, which is all Applicant's claim requires.
On page 9 Applicant argues further that the Examiner didn’t indicate the data being relied upon to show George’s disclose acknowledges the relationship between valve orifice area and pressure-related hemodynamics, and argues George's data shows "similarity in preoperative and postoperative valve gradients for the three groups" of valves, pressure gradient data doesn't support the Examiner's statement that George encourages selection of a valve with a lower pressure gradient for the purpose of optimizing hemodynamics. Applicant argues that ANY of the valves CT-Lg, CT-Sm, and CT-same valves might have a lower pressure gradient. Finally Applicant concludes that George has absolutely no guidance based on selecting a valve size other than choosing the largest one possible, since valves from different manufacturers might have differing pressure gradients.
The Examiner respectfully disagree, repeating the response to arguments directly above with regards to arguments against George. 


 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-14, 21-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (US 9241791) hereinafter known as Braido in view of George et al. (2017. “Aortic Valve Annular Sizing Intraoperative Assessment Versus Preoperative Multidetector Computed Tomography” Circulation: Cardiovascular Imaging. Vol 10, No 5, pp 1-7.), hereinafter known as George.
Regarding claim 1 Braido discloses a method of implanting a prosthetic heart valve (Abstract) comprising:
selecting a valve from various valve sizes (Column 7 lines 37; the selecting of the size is fairly inherent within the invention, since if a valve size was not elected, the valve would not have a size) with an expansion range (Column 7 lines 29-30) and nominal diameter (Column 7 lines 31-33);
compressing the selected valve to a radially compressed configuration in which the selected heart valve has a first diameter less than the nominal diameter (Column 6 lines 12-19);
positioning the selected valve within the native annulus (Column 6 lines 12-29); and 
expanding the selected valve from the radially compressed configuration to a radially expanded configuration in which the selected valve has a second diameter less than the nominal diameter (Column 7 lines 26-40),
but is silent with regards to determining a native annulus diameter, 
determining, from a set of valves, at least two valves which have different expansion ranges and nominal diameters, 
determining a pressure gradient across each valve based on pressure values from hemodynamic data of each valve, and
selecting the valve with the lowest pressure gradient from the two valves. 
However, regarding claim 1 George teaches determining a native annulus diameter of a native annulus (Page 1 Column 2  lines 2-8; Page 1 Column 2 second paragraph to page 2 Column 1 first paragraph: sizing of the prosthetic valve can be done either via intraoperatively or via cardiac imaging. The aortic annular size (diameter) is assessed and (Page 2 Column 2 first paragraph) the diameter of the ring is accordingly chosen therefrom), and 
determining from a set of expandable prosthetic heart valves at least two valves (Page 2 Column 2 identifies five valve sizes ranging from 19-27) , each having a different expansion range and a nominal diameter greater than the native annulus diameter (Page 2 column 2: each of the identified valve sizes has a different expansion ability (diameter));
determining a pressure gradient across each of the two prosthetic valves based at least in part on pressure values from hemodynamic data of each heart valve (Page 4 Column 2: valve size 23 has a mean gradient of 12.9 mmHg; valve size 26 has a mean gradient of 10.6 mmHg, and valve size 29 has a mean gradient of 9.1 mmHg);
selecting the prosthetic valve with the lowest pressure gradient for implantation from the two valves (George’s disclosure as a whole discusses how the larger sized valve is desirable, which creates more optimal hemodynamic data (which, as was noted just above, decreases with increasing valve size). See also Page 2 Column 2 last sentence of the first paragraph, page 4 column 2 to page 5 column 1: “optimal valve sizing is paramount in aortic valve replacement – be it SAVR or TAVR – for procedural success and optimal hemodynamics. Patients undergoing both conventional surgical and transcatheter valve replacement may suffer clinical consequences of annular undersizing, specifically paravalvular leak, leaflet dysfunction, worsened hemodynamics”. Since George’s disclosure directly acknowledges the relationship between valve orifice area and pressure-related hemodynamics (page 4 col 2), George encourages the selection of the valve with the lower pressure gradient (e.g. larger orifice size) to optimize hemodynamics.). 
Braido and George are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Braido by utilizing the valve sizing/selection technique of George in order to ensure the optimization of hemodynamics of the valve, preventing paravalvular leak, leaflet dysfunction, and/or possible patient-prosthesis mismatch as is discussed by George.
Regarding claims 2-4 the Braido George Combination teaches the method of claim 1 substantially as is claimed,
wherein Braido further discloses the nominal diameter of the selected valve is greater than the native annulus diameter by up to 10% (Column 7 lines 26-40; Column 6 lines 39-54: the selected valve nominal diameter is greater than the native annulus by 2-4 mm. If the native valve has a diameter of 25-27 mm, the nominal diameter is greater than the native annulus diameter by 7.4-16%).
Regarding claim 5 the Braido George Combination teaches the method of claim 1 substantially as is claimed,
wherein Braido further discloses the second diameter of the selected valve is less than the nominal diameter by up to 5% (Column 7 lines 26-40 the second diameter can be less than the nominal diameter by about 5-15% (the second diameter of the valve is 85-95% the nominal diameter)).
Regarding claim 6 the Braido George Combination teaches the method of claim 1 substantially as is claimed,
wherein George further teaches determining the native annulus diameter comprises determining a native annulus area and diameter by taking an image of the native annulus (Page 1 Column 1 lines 2-8 computerized tomographic imaging), obtaining measurements from the image, and calculating the native area and diameter based on the measurements (Page 2 Column 2 paragraph 4: geometric orifice area is calculated; Page 7 Column 1 lines 6-7, Page 7 Column 1 paragraph 2 “CT measurements” lead to “more precise measurements of aortic annulus dimensions”).
Regarding claim 21 the Braido George Combination teaches the method of claim 1 substantially as is claimed,
wherein George further teaches the valves have at least one of: different valve models or different nominal diameters (sizes: page 2 Column 2 first paragraph; models: page 3 Column 2 paragraph 3).
Regarding claim 24 the Braido George Combination teaches the method of claim 1 substantially as is claimed,
wherein Braido further discloses the nominal diameter of the selected valve is greater than the native annulus diameter by up to 40% (Column 7 lines 26-40; Column 6 lines 39-54: the selected valve nominal diameter is greater than the native annulus by 2-4 mm. If the native valve has a diameter of 25-27 mm, the nominal diameter is greater than the native annulus diameter by 7.4-16%) and the second diameter of the valve is greater than the first diameter, and less than the nominal diameter by up to 10% (Column 7 lines 26-40 the second diameter can be less than the nominal diameter by about 5-15% (the second diameter of the valve is 85-95% the nominal diameter).
Regarding claim 8 Braido discloses a method of implanting a heart valve (Abstract) comprising:
determining an expandable prosthetic heart valve with a nominal diameter which is greater than the native annulus diameter by up to 40% (Column 7 lines 26-40; Column 6 lines 39-54: the selected valve nominal diameter is greater than the native annulus by 2-4 mm. If the native valve has a diameter of 25-27 mm, the nominal diameter is greater than the native annulus diameter by 7.4-16%);
positioning the selected valve in the native annulus in a delivery configuration (Column 6 lines 12-29); and 
expanding the valve to a functional configuration, wherein the valve is under-expanded by up to 10% compared to the nominal diameter of the selected valve (Column 7 lines 26-40 the second diameter can be less than the nominal diameter by about 5-15% (the second diameter of the valve is 85-95% the nominal diameter),
but is silent with regards to determining the native annulus diameter of the native annulus by taking an image and taking measurements therefrom,
determining, from a set of expandable prosthetic heart valves, at least two valves with different expansion ranges and nominal diameters;
determining a pressure gradient across each prosthetic valve based at least in part on pressure values from hemodynamic data of the respective valve; and 
selecting the valve with the lowest pressure gradient for implantation.
However, regarding claim 8 George teaches determining a native annulus diameter of a native annulus by taking an image (Page 1 Column 2  lines 2-8 CT image; Page 1 Column 2 second paragraph to page 2 Column 1 first paragraph: sizing of the prosthetic valve can be done either via intraoperatively or via cardiac imaging. The aortic annular size (diameter) is assessed and (Page 2 Column 2 first paragraph) the diameter of the ring is accordingly chosen therefrom), obtaining measurements thereof, and calculating the native area and diameter based on the measurements (Page 2 Column 2 paragraph 4: geometric orifice area is calculated; Page 7 Column 1 lines 6-7, Page 7 Column 1 paragraph 2 “CT measurements” lead to “more precise measurements of aortic annulus dimensions”) and 
determining from a set of expandable prosthetic heart valves at least two valves (Page 2 Column 2 identifies five valve sizes ranging from 19-27) , each having a different expansion range and a nominal diameter greater than the native annulus diameter (Page 2 column 2: each of the identified valve sizes has a different expansion ability (diameter));
determining a pressure gradient across each of the two prosthetic valves based at least in part on pressure values from hemodynamic data of each heart valve (Page 4 Column 2: valve size 23 has a mean gradient of 12.9 mmHg; valve size 26 has a mean gradient of 10.6 mmHg, and valve size 29 has a mean gradient of 9.1 mmHg);
selecting the prosthetic valve with the lowest pressure gradient for implantation from the two valves (George’s disclosure as a whole discusses how the larger sized valve is desirable, which creates more optimal hemodynamic data (which, as was noted just above, decreases with increasing valve size). See also Page 2 Column 2 last sentence of the first paragraph, page 4 column 2 to page 5 column 1: “optimal valve sizing is paramount in aortic valve replacement – be it SAVR or TAVR – for procedural success and optimal hemodynamics. Patients undergoing both conventional surgical and transcatheter valve replacement may suffer clinical consequences of annular undersizing, specifically paravalvular leak, leaflet dysfunction, worsened hemodynamics”. Since George’s disclosure directly acknowledges the relationship between valve orifice area and pressure-related hemodynamics (page 4 col 2), George encourages the selection of the valve with the lower pressure gradient (e.g. larger orifice size) to optimize hemodynamics.). 
Please see the rejection/reasoning to combine references in the rejection to claim 1 above.
Regarding claim 9 the Braido George Combination teaches the method of claim 8 substantially as is claimed,
wherein George further teaches the image is obtained using CT (Page 1 Column 2  lines 2-8 CT image).
Regarding claims 10-11 the Braido George Combination teaches the method of claim 8 substantially as is claimed,
wherein Braido further discloses the selected valve is oversized by 5-35%, or 15-25% (Column 7 lines 26-40; Column 6 lines 39-54: the selected valve nominal diameter is greater than the native annulus by 2-4 mm. If the native valve has a diameter of 25-27 mm, the nominal diameter is greater than the native annulus diameter by 7.4-16%) compared to the native annulus diameter.
Regrading claims 12-13, the Braido George Combination teaches the method of claim 8 substantially as is claimed,
wherein Braido further discloses the selected valve is under expanded by 2-8% or 3-5% compared to the nominal diameter of the valve (Column 7 lines 26-40 the second diameter can be less than the nominal diameter by about 5-15% (the second diameter of the valve is 85-95% the nominal diameter).
Regarding claim 14 the Braido George Combination teaches the method of claim 8 substantially as is claimed,
wherein George further teaches how necessary analyzing hemodynamic data is before selecting the size of the valve (George’s disclosure as a whole discusses how the larger sized valve is desirable, which creates more optimal hemodynamic data (which, as was noted just above, decreases with increasing valve size). See also Page 2 Column 2 last sentence of the first paragraph, page 4 column 2 to page 5 column 1: “optimal valve sizing is paramount in aortic valve replacement – be it SAVR or TAVR – for procedural success and optimal hemodynamics. Patients undergoing both conventional surgical and transcatheter valve replacement may suffer clinical consequences of annular undersizing, specifically paravalvular leak, leaflet dysfunction, worsened hemodynamics”. Since George’s disclosure directly acknowledges the relationship between valve orifice area and pressure-related hemodynamics (page 4 col 2), George encourages the selection of the valve with the lower pressure gradient (e.g. larger orifice size) to optimize hemodynamics. While not explicitly choosing a valve based off of hemodynamic data (since their disclosure is a research paper), George clearly lays the guidelines out for the person of ordinary skill to encourage them to do so.).
Regarding claim 22 see the rejection to claim 21 above.


Claims 16-20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido and George as is applied above, further  in view of Levi et al. (US 9393110 B2) hereinafter known as Levi.
Regarding claim 16 Braido discloses a method of implanting a prosthetic heart valve (Abstract) comprising:
determining a valve with an expansion range and a nominal diameter greater than the native annulus diameter by up to 40% (Column 7 lines 26-40; Column 6 lines 39-54: the selected valve nominal diameter is greater than the native annulus by 2-4 mm. If the native valve has a diameter of 25-27 mm, the nominal diameter is greater than the native annulus diameter by 7.4-16%);
advancing the selected valve through a patient’s vasculature to the native annulus in a collapsed configuration (Column 6 lines 12-29),
and expanding the selected valve from the radially collapsed configuration to the expanded configuration, wherein in the expanded configuration the valve has an outer diameter that is larger than the determined native annulus diameter and that is less than the nominal diameter of the selected valve (Column 7 lines 26-40 the second diameter can be less than the nominal diameter by about 5-15% (the second diameter of the valve is 85-95% the nominal diameter);
wherein the selected heart valve comprises:
a frame comprising an inflow and outflow end (Figure 1 item 102) and being expandable from the radially collapsed configuration and radially expanded configuration (Column 2 lines 20-30); and
a valvular structure mounted within the frame comprising a plurality of leaflets that regulate flow of blood through the frame (Figure 1 items 108; Column 4 lines 43-45), 
but is silent with regards to determining a native annulus diameter of a native heart valve annulus, 
determining from a set of prosthetic valves, at least two valves with different expansion ranges and nominal diameters;
determining a pressure gradient across each valve based in part on pressure values from hemodynamic data of the respective prosthetic valves;
selecting the valve with the lowest pressure gradient for implantation;
and the valvular structure including leaflet upper tabs, lower tabs, cusps, commissures, and a fold. 
However, regarding claim 16 George teaches determining a native annulus diameter of a native heart valve annulus (Page 1 Column 2  lines 2-8; Page 1 Column 2 second paragraph to page 2 Column 1 first paragraph: sizing of the prosthetic valve can be done either via intraoperatively or via cardiac imaging. The aortic annular size (diameter) is assessed and (Page 2 Column 2 first paragraph) the diameter of the ring is accordingly chosen therefrom), 
determining from a set of expandable prosthetic heart valves at least two valves (Page 2 Column 2 identifies five valve sizes ranging from 19-27) , each having a different expansion range and a nominal diameter greater than the native annulus diameter (Page 2 column 2: each of the identified valve sizes has a different expansion ability (diameter));
determining a pressure gradient across each of the two prosthetic valves based at least in part on pressure values from hemodynamic data of each heart valve (Page 4 Column 2: valve size 23 has a mean gradient of 12.9 mmHg; valve size 26 has a mean gradient of 10.6 mmHg, and valve size 29 has a mean gradient of 9.1 mmHg);
selecting the prosthetic valve with the lowest pressure gradient for implantation from the two valves (George’s disclosure as a whole discusses how the larger sized valve is desirable, which creates more optimal hemodynamic data (which, as was noted just above, decreases with increasing valve size). See also Page 2 Column 2 last sentence of the first paragraph, page 4 column 2 to page 5 column 1: “optimal valve sizing is paramount in aortic valve replacement – be it SAVR or TAVR – for procedural success and optimal hemodynamics. Patients undergoing both conventional surgical and transcatheter valve replacement may suffer clinical consequences of annular undersizing, specifically paravalvular leak, leaflet dysfunction, worsened hemodynamics”. Since George’s disclosure directly acknowledges the relationship between valve orifice area and pressure-related hemodynamics (page 4 col 2), George encourages the selection of the valve with the lower pressure gradient (e.g. larger orifice size) to optimize hemodynamics.). 
Please see the rejection/reasoning to combine references in the rejection to claim 1 above.
Further, regarding claim 16 Levi teaches a heart valve which includes a frame comprising an inflow and outflow end (Figure 1 item 12) and being expandable from the radially collapsed configuration and radially expanded configuration (Column 2 lines 20-29); and
a valvular structure mounted within the frame comprising a plurality of leaflets that regulate flow of blood through the frame (Figure 1-2 item 14 with leaflets 40), wherein each leaflet comprises opposing upper tabs on opposite sides of the leaflet (Figure 21 item 112), opposing lower tabs on opposite sides of the leaflets below the upper tabs (Figure 21 item 116), a cusp edge portion extending between the lower tabs (Figure 22 item 72), the cusp edge portion being fixed relative to the frame (Figure 26 shows sutures 133 used to secure the cusp in place; Column 11 line 64-Column 12 line 6), wherein each of the upper tabs Is paired with an adjacent upper tab of an adjacent leaflet to form a plurality of commissures that are fixed relative to the frame (Figure 30) and each of the lower tabs is folded to form at least one fold layer along the cusp edge portion of the leaflet (Figure 24).
Braido and Levi are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structure of the valve of Braido so that it included any type of known leaflet configuration, including such as is taught by Levi since this amounts to nothing more than the simple substitution of a known element (stent/leaflet configuration) for another (the stent/leaflet structure of Braido) to obtain predictable results. See MPEP 2143 (I)(B). 
Regarding claims 17-18 the Braido George Levi Combination teaches the method of claim 16 substantially as is claimed,
wherein Braido further discloses the outer diameter of the valve in its expanded configuration is 10-20% larger than the native diameter (Column 7 lines 26-40; Column 6 lines 39-54: the selected valve nominal diameter is greater than the native annulus by 2-4 mm. If the native valve has a diameter of 25-27 mm, the nominal diameter is greater than the native annulus diameter by 7.4-16%).
Regarding claim 19 the Braido George Levi Combination teaches the method of claim 16 substantially as is claimed,
wherein Braido further discloses the outer diameter of the valve in its radially expanded configuration is between 5-10% less than the nominal diameter of the valve (Column 7 lines 26-40 the second diameter can be less than the nominal diameter by about 5-15% (the second diameter of the valve is 85-95% the nominal diameter).
Regarding claim 20 the Braido George Levi Combination teaches the method of claim 16 substantially as is claimed,
wherein Braido further discloses the valve is expanded using an inflatable balloon (Column 1 lines 25-28), and the radially expanded configuration is a final expanded state of the prosthetic valve (the Examiner notes that no recitation of further expansion of the valve is present in Braido, indicating the expanded configuration is the valve’s final state).
Regarding claim 23 see the rejection to claim 21 above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/27/22